Citation Nr: 0632709	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  99-16 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for postoperative 
residuals of a total hysterectomy, left salpingo 
oophorectomy, lysis of adhesions, ruptured left ovary, and 
uterine fibroids.  

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a hysterectomy.

3.  Entitlement to an effective date earlier than June 22, 
2004 for the assignment of a 50 percent rating for post-
traumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergies, to include maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
November 1987 and from March 1990 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In June 2000, the veteran's claims file 
was transferred to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, and 
the RO at Houston, Texas currently maintains jurisdiction.  

In March 2004, the claim was remanded to the RO for 
additional development.  While the claim was in remand 
status, the issues of entitlement to an earlier effective 
date for the assignment of a 50 percent rating for PTSD and 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for allergies to 
include maxillary sinusitis's were fully developed for 
appellate review.  The case has been returned to the Board 
and is ready for further review.  

The issues of entitlement to service connection for 
postoperative residuals of a total hysterectomy, left 
salpingo oophorectomy, lysis of adhesions, ruptured left 
ovary, and uterine fibroids, whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for allergies to include maxillary 
sinusitis, and entitlement to compensation pursuant to 1151 
for a hysterectomy are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  On June 22, 2004, the RO received a claim for entitlement 
to an increased rating for the veteran's service-connected 
PTSD disability in a written statement submitted by the 
veteran. 

2.  There is no objective evidence to show the date of 
increase in the veteran's disability due to PTSD occurred 
during the one-year period prior to June 22, 2004.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 22, 2004 for 
a 50 percent evaluation for PTSD are not met.  38 U.S.C.A. §§ 
5103, 5103A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.155, 3.159, 3.400, 4.3, 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

Generally, the effective date of an award shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R.  § 
3.400(o)(1) (2006).  An exception applies where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) (2006); 
Harper v. Brown, 10 Vet. App. 125 (1997).   
In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12- 
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case: 

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 
126. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006); Servello v. Derwinski, 3 Vet. App.  
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2006).

In an October 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective August 17, 1998.  The veteran did not disagree with 
this rating decision.  Prior unappealed decisions of the RO 
are final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

The record reflects that in a letter received by the RO in 
August 2003, the veteran stated that she wished to have 
treatment for her PTSD.  That same month the RO sent a letter 
to the veteran asking her if she was requesting an increased 
evaluation for her PTSD.  The veteran did not respond to that 
correspondence.  

The RO did not receive any subsequent correspondence 
containing an expression on the veteran's part of an intent 
to pursue an increased rating for her service-connected PTSD 
disability until June 22, 2004, when she submitted a 
statement indicating that she had not been compensated for 
the severity of her PTSD symptoms.  Therefore, the date of 
claim for increased disability is June 22, 2004.  

Next, the Board must ascertain when the increase in 
disability occurred.  In a June 2004 rating decision, the RO 
granted an increased evaluation of 50 percent for the 
veteran's PTSD, effective from the date her increased rating 
claim was received on June 22, 2004.  The veteran contends 
that her service-connected PTSD disability warranted a 50 
percent evaluation prior to that date.

As the earliest date of the veteran's increased rating claim 
is June 22, 2004, she could be granted an effective date as 
early as June 22, 2003, if it were factually ascertainable 
that an increase in disability had occurred within that year.  
See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.  

VA outpatient treatment records and examination reports have 
been reviewed; however, in this case, there is no objective 
medical evidence of record dated in the year prior to June 
22, 2004 that concerns treatment for PTSD.  The evidence does 
not show a date within one year prior to the filing of the 
June 22, 2004 claim upon which the veteran's PTSD increased 
in severity.  In the absence of evidence showing a date 
within the preceding year on which it became factually 
ascertainable that an increase in disability had occurred, 
the effective date of increase will be the date of the claim.  

A VA examination report dated in September 2004 is the first 
piece of evidence in the claims file to show the criteria 
necessary for the assignment of a 50 percent rating for PTSD 
under Diagnostic Code 9411.  Under 38 C.F.R. § 3.400(o)(1), 
if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred is the 
effective date.  However, in this case, the RO assigned an 
effective date for the award of the 50 percent rating for 
PTSD from the earlier date of the veteran's claim.

Consequently, the Board finds that the criteria for an 
effective date prior to June 22, 2004 for the assignment of a 
50 percent rating for the veteran's service-connected PTSD 
disability have not been met, and that the claim must be 
denied.  See 38 C.F.R. § 3.400(o) (2006).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's letter in August 2004 addressed the increased rating 
issue.  It described the evidence needed to support the 
veteran's claim, and informed her that she could send 
evidence herself.  The notice was timely mailed prior to the 
rating action which increased the veteran's rating in June 
2005.  The Board notes that VA does not have an obligation to 
provide additional Section 5103(a) notice concerning issues 
raised in a notice of disagreement if original notice was 
given.  See VA General Counsel Opinion, VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The statement of the case in this appeal 
clearly set forth the criteria for evaluating the downstream 
issue regarding the effective date of the grant of the 
increased rating.  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied notwithstanding the fact that the original notice 
did not specifically set out the evidence needed to 
substantiate claims for effective dates.  In the November 
2005 statement of the case, the veteran was informed 
regarding the effective date for an increased rating.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility 
and scheduling medical examinations.  She has not identified 
any records which could be pertinent to his claim that have 
not been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

An effective date prior to June 22, 2004 for the assignment 
of a 50 percent rating for PTSD is denied.  


REMAND

In order for the veteran to be compensated under 1151, she 
must show impairment that it was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in treating the 
veteran or by an event not reasonably foreseeable.  The 
veteran claims that due to a VA physician's failure to inform 
her that a cyst had enlarged on her left ovary which was 
shown on a pelvic echogram in October 1998 conducted in 
conjunction with a VA examination, she had to undergo a 
hysterectomy in April 1999.  She argues that if the clinician 
had informed her of the growth, it could have been removed or 
other measures could have been taken, without resorting to a 
hysterectomy.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service 
connected.  A disability is a qualifying additional 
disability if the disability was not the result of the  
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination  
furnished the veteran under any law administered by the  
Secretary, either by a Department employee or in a Department  
facility, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in  
judgment, or similar instance of fault on the part of the  
Department in furnishing the hospital care, medical or  
surgical treatment, or examination; or (B) an event not  
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

The critical inquiry, then, is whether additional disability 
resulted from VA medical treatment.  The question of whether 
VA provided negligent treatment of the veteran requires 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App.  
91, 93 (1993).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R.  
§ 3.361(c)(1)(2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2) (2006).

The RO requested a medical opinion regarding this matter.  
The examiner was to address whether or not the veteran has an 
additional disability as a result of the treatment, lack of 
notification or lack of timely follow-up.  In a December 2001 
statement, a VA general surgeon from the treating VA medical 
center reported concerning the treatment received by the 
veteran in 1999.  He stated that he did not feel that the 
veteran sustained any permanent and/or chronic disability due 
to treatment in 1999.  The basis for this finding was that 
the veteran had undergone a bilateral tubal ligation in 1984 
and desired no further childbearing.  It was reported that 
the veteran appeared to understand the surgery and that an 
informed consent form was not in the records.  It was stated 
that the surgery performed was uneventful.  The veteran has 
questioned the adequacy of this opinion since she contends 
that the VA treatment in 1998 and 1999 was faulty due to lack 
of notification, and that was what caused her to have the 
surgery in 1999.  Another opinion is requested.  

The veteran had two periods of service.  While the service 
medical records for her second period of service have been 
associated with the claims file, records from her first 
period of service have not.  These records are referred to in 
the file, including in the rating action which denied service 
connection for allergies in October 1996.  

In a disability compensation claim, VA is required to obtain 
the veteran's service medical records or other relevant 
service records held or maintained by a government entity. 38 
U.S.C.A. § 5103A(c)(1). Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records must continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal 
as noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Request the veteran's service medical 
records for her first period of service.  
If no records are available, a statement 
to that effect is required and should be 
associated with the claims folder.  

3.  Submit the claims file, to include a 
copy of this remand, to a physician who 
has not previously reviewed the file in 
order to obtain an opinion which 
addresses the following questions:  Is 
there a 50 percent or better probability 
that the veteran's hysterectomy was 
caused or chronically worsened by the VA 
procedures or treatment performed in 1998 
and 1999; and if so, is there a 50 
percent or better probability that the 
disability or increase in the disability 
is the result  of carelessness, 
negligence, lack of  proper skill, error 
in judgment, or a  similar instance of 
fault on the part of  VA personnel 
stemming from the 1998 and or 1999 
treatment, or due to an event not  
reasonably foreseeable.  The examiner 
should indicate if there was a failure by 
VA to timely diagnose and properly treat 
the veteran which proximately caused the 
continuance or natural progress of any 
disorder.  The rationale for all opinions 
expressed must be explained.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted, the veteran should be provided a 
SSOC and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


